

117 HR 1000 IH: Infection Control Training and Support Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1000IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Kind (for himself and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for infection control support to skilled nursing facilities through contracts with quality improvement organizations.1.Short titleThis Act may be cited as the Infection Control Training and Support Act of 2021.2.Providing for infection control support to skilled nursing facilities through contracts with quality improvement organizationsSection 1862(g) of the Social Security Act (42 U.S.C. 1395y(g)) is amended—(1)by striking The Secretary and inserting (1) The Secretary; and(2)by adding at the end the following new paragraph:(2)In addition to any amounts otherwise available, there are appropriated to the Secretary, out of any monies in the Treasury not otherwise appropriated, $200,000,000, to remain available until expended, for purposes of carrying out infection control support (as determined appropriate by the Secretary) through the development and dissemination of protocols relating to the prevention or mitigation of COVID–19 in skilled nursing facilities (as defined in section 1819(a))..